ON PETITION FOR REHEARING EN BANC
PER CURIAM.
ORDER
Appellees Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc. filed a petition for rehearing en banc. A response to the petition was invited by the court and filed by appellant Apple Inc. The petition and response were first referred to the panel that heard the appeal and a majority of the panel granted the petition for the limited purpose of amending the court’s opinion. Thereafter, the petition, response, and amended opinions were sent to the en banc court.
It Is Ordered That:
(1) The petition for rehearing en banc is denied.
(2) The mandate of the court will issue on December 23, 2015.